DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, 8, 14 and 15 are objected to because of the following informalities:
(claim 2, line 3) “a vessel” should be changed to “at least one of the vessels”.
(claim 5, line 4) “a buoyancy device” should be changed to “the buoyancy device”.
(claim 8, line 3) “one or more buoyancy devices from a vessel” should be changed to “the one or more buoyancy devices from at least one of the vessels”.
(claim 14, line 3) “the means for connection and/or to the object” should be changed to “the object”.
(claim 15, line 3) “the means for connection and to the object” should be changed to “the object”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite a work wire for connecting an object to at least two vessels, and one or more buoyancy devices attached to the work wire to achieve a distributed buoyancy of the work wire that forms a double curvature which disassociates at least some vessel movement from the object for allowing for controlled movement of the object.  However, the specification describes that two work wires are used to connect an object to at least two vessels, and buoyancy devices are fastened to the work wires to form a double curvature to disassociate the vessel motions from the object for allowing for controlled movement of the object.  Thus, it is unclear how a single work wire is configured to accomplish the expected result, when the method requires two work wires.  Therefore, the claims contain subject matter which was not described in the specification.
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a work wire for connecting an object to at least two vessels, and one or more buoyancy devices .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “heave-compensation devices”, claim 12 recites the limitation “communication means for communicating”, and claim 14 recites the limitation “heave-compensating device”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 5 and 15 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baylot et al. (8,776,706).
As concerns claim 1, Baylot shows a method for placing an object (1) on a seabed (7), the method comprising the steps of: connecting the object to at least two vessels (20a, 20b) by use of a work wire (12); attaching (indirectly via sarcophagus 1, beam 10 & chain 13) one or more buoyancy devices (19) to the work wire (12), to achieve a distributed buoyancy of the work wire that forms a double curvature which disassociates at least some vessel movement from the object, to allow for controlled movement of the object (Fig. 1, 2 & 4); and co-operating the vessels to move the object 
As concerns claim 2, Baylot shows wherein the method comprises the step of: adjusting a length (121) of the work wire released from a vessel to adjust the position of the object in the sea and to lower the object to the seabed (Fig. 1 & 2).
As concerns claim 4, Baylot shows wherein the method comprises the step of: connecting the object to one or more other heave-compensation devices (13).
As concerns claim 5, Baylot shows wherein at least one buoyancy device is a buoyancy device (4) having adjustable buoyancy (Fig. 1, 2, 4 & 7B), wherein the method further comprises the step of: adjusting the buoyancy of the buoyancy device having adjustable buoyancy (col 12, ln 43-58; col 14, ln 1-40).
As concerns claim 7, Baylot shows wherein the method comprises the step of: connecting a relief wire (28) to the object from at least one of the vessels (27) to carry at least a portion of a gravitational load from the object (Fig. 7B).
As concerns claim 8, Baylot shows wherein the relief wire is used to carry a gravitational load from the object while performing the step of: deploying the one or more buoyancy devices (gas to fill compartments 4) from a vessel (31).
As concerns claim 9, Baylot shows wherein the method further comprises the steps of: deploying an ROV (22); and using the ROV to monitor the position of the object to improve accuracy of the step of co-operating the vessels to lower the object to the seabed (Fig. 1 & 2).
As concerns claim 10, Baylot shows wherein the method further comprises the step of: using a transponder (22) placed at or near the object to monitor the position of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baylot et al. alone.
As concerns claim 3, Baylot shows wherein the object is a capping structure (1) and wherein the method further comprises the step of containing an uncontrolled release of hydrocarbons (8) from a wreck or tank (6) lying on the seabed (7) by placing the capping structure on the seabed to cover the wreck or tank (Fig. 1 & 2).  Baylot discloses the claimed invention except for wherein the method further comprises the step of containing an uncontrolled release of hydrocarbons from a wellbore by 
As concerns claim 6, Baylot shows wherein the method comprises the step of shutting down an uncontrolled release of gas and oil (8) from a wreck or tank (6) lying on the seabed (7) by placing the object on the seabed to cover the wreck or tank (Fig. 1 & 2).  Baylot discloses the claimed invention except for wherein the method comprises the step of shutting down a wellbore to end an uncontrolled release of gas and oil from the well by placing the object on the seabed to cover the top of the wellbore.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the capping structure of Baylot would have been capable of containing an uncontrolled release of hydrocarbons from a wellbore based on the fact that the capping structure would have functioned in the same way to achieve the intended use of containing hydrocarbons from a wellbore as the capping structure contains hydrocarbons from the wreck or tank lying on the seabed.  Thus, one of 
As concerns claim 11, Baylot shows a system for transporting an object (1) to a position in a sea and for lowering the object to an area on a seabed (7), the system comprising: at least two vessels (20a, 20b); a work wire (12) for connecting the object to the vessels; and one or more buoyancy devices (19) attached (indirectly via sarcophagus 1, beam 10 & chain 13) to the work wire (12), wherein the object is connected to the two vessels by use of the work wire, wherein the one or more buoyancy devices are arranged for the work wire to have a distributed buoyancy that forms a double curvature which dissociates at least some vessel movement from the object for allowing for controlled movement of the object (Fig. 1, 2 & 4), and wherein the system is arranged for holding and lowering the object in a position in the sea distant from the vessels and for placing the object on the seabed (Fig. 1, 2 & 7B).  Baylot discloses the claimed invention except for lowering the object to an area on a seabed having a wellbore from which gas bubbles enter the sea.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the capping structure of Baylot would have been capable of containing an uncontrolled release of hydrocarbons from a wellbore based on the fact that the capping structure would have functioned in the same way to achieve the intended use of containing hydrocarbons from a wellbore as the capping structure contains 
As concerns claim 12, Baylot shows wherein the vessels comprises communication means for communicating between the vessels to co-operate in transporting the object and in lowering the object to the seabed (inherent that vessels have communication equipment on board for communicating with other vessels).
As concerns claim 13, Baylot shows wherein the system further comprises a transponder (22; ROVs routinely have sensors/position monitoring means and communication means for providing a position of the ROV in the subsea environment to a surface vessel) located on or close to the object and an ROV (22) for providing data on the position of the object in the sea (Fig. 1 & 2).
As concerns claim 14, Baylot shows wherein the system further comprises at least one other heave-compensating device (13) connected to the object.
As concerns claim 15, Baylot shows wherein the system comprises a plurality of buoyancy devices (4) for providing buoyancy, wherein the buoyancy devices are connected to the object for providing buoyancy (Fig. 1, 2, 4 & 7B).
As concerns claim 16, Baylot shows where at least one buoyancy device has adjustable buoyancy (col 12, ln 43-58; col 14, ln 1-40).
As concerns claim 17, Baylot shows wherein the system comprises a relief wire (28) for carrying at least a portion of a gravitational load from the object (Fig. 7B), 
As concerns claim 18, Baylot shows wherein the system mitigates heave, or motions in general, from the vessels (Fig. 1, 2, 4 & 7B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679